ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                            (MARSHALL ISLANDS v. INDIA)

                          JURISDICTION AND ADMISSIBILITY


                           JUDGMENT OF 5 OCTOBER 2016




                                   2016
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                              (ÎLES MARSHALL c. INDE)

                           COMPÉTENCE ET RECEVABILITÉ


                              ARRÊT DU 5 OCTOBRE 2016




8 CIJ1105.indb 1                                             13/11/17 08:57

                             Oﬃcial citation :
        Obligations concerning Negotiations relating to Cessation
        of the Nuclear Arms Race and to Nuclear Disarmament
   (Marshall Islands v. India), Jurisdiction and Admissibility, Judgment,
                        I.C.J. Reports 2016, p. 255




                         Mode oﬃciel de citation :
      Obligations relatives à des négociations concernant la cessation
      de la course aux armes nucléaires et le désarmement nucléaire
        (Iles Marshall c. Inde), compétence et recevabilité, arrêt,
                         C.I.J. Recueil 2016, p. 255




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-157300-8
                                             No de vente:    1105

                                                        5 OCTOBER 2016

                                                         JUDGMENT




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. INDIA)
                        JURISDICTION AND ADMISSIBILITY




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                            (ÎLES MARSHALL c. INDE)
                         COMPÉTENCE ET RECEVABILITÉ




                                                      5 OCTOBRE 2016

                                                           ARRÊT




8 CIJ1105.indb 3                                                         13/11/17 08:57

255




                          TABLE OF CONTENTS

                                                      Paragraphs

Chronology of the Procedure                                1-13
I. Introduction                                           14-24
      A. Historical background                            14-20
      B. Proceedings brought before the Court             21-24
II. The Objection Based on the Absence of a Dispute       25-55
Operative Clause                                             56




4

               256




                               INTERNATIONAL COURT OF JUSTICE


   2016
                                                 YEAR 2016
 5 October
General List                                   5 October 2016
  No. 158

               OBLIGATIONS CONCERNING NEGOTIATIONS
                      RELATING TO CESSATION
                    OF THE NUCLEAR ARMS RACE
                   AND TO NUCLEAR DISARMAMENT
                                   (MARSHALL ISLANDS v. INDIA)


                                JURISDICTION AND ADMISSIBILITY



                  Historical background — Disarmament activities of the United Nations —
               Treaty on the Non-Proliferation of Nuclear Weapons of 1 July 1968 — Court’s
               8 July 1996 Advisory Opinion on nuclear weapons.

                   Proceedings brought before the Court.

                                                       *
                  Objection based on absence of a dispute.
                  Meaning of “dispute” in case law of the Court — Parties must “hold clearly
               opposite views” — Existence of a dispute is a matter of substance, not form or
               procedure — Prior negotiations not required where Court seised on basis of decla-
               rations under Article 36 (2) of Statute unless one of these declarations so pro-
               vides — Formal diplomatic protest not required — Notice of intention to file claim
               not required — Existence of dispute is matter for objective determination by the
               Court — Court may take into account statements or documents exchanged in
               bilateral or multilateral settings — Conduct of parties may also be relevant — Evi-
               dence must demonstrate that respondent was aware, or could not have been
               unaware, that its views were “positively opposed” by Applicant — Existence of
               dispute to be determined in principle as of date application is submitted — Limited
               relevance of subsequent conduct.




               5

257            nuclear arms and disarmament (judgment)

   Contention that dispute exists based on two statements made in multilateral
fora — Statement made at United Nations High-Level Meeting on Nuclear
Disarmament on 26 September 2013 — Statement made at conference in Nayarit,
Mexico, on 13 February 2014 — Neither statement sufficient to establish existence
of dispute.
   Contention that the very filing of Application and position of Parties in proceed-
ings show existence of dispute — Case law relied on by Marshall Islands does not
support this contention — Application and statements made during judicial pro-
ceedings cannot create dispute that does not already exist.
   Contention that dispute exists based on India’s conduct — Applicant’s state-
ments did not offer any particulars regarding India’s conduct — Cannot be said
that India was aware, or could not have been unaware, that the Marshall Islands
was making an allegation that India was in breach of its obligations — Conduct of
India cannot show opposition of views.

  Objection of India upheld — Not necessary for the Court to deal with other
objections — Case cannot proceed to the merits phase.


                                  JUDGMENT


Present: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
         Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
         Gaja, Sebutinde, Bhandari, Robinson, Crawford, Gevorgian;
         Judge ad hoc Bedjaoui; Registrar Couvreur.



   In the case regarding obligations concerning negotiations relating to cessation
of the nuclear arms race and to nuclear disarmament,
    between
the Republic of the Marshall Islands,
represented by
  H.E. Mr. Tony A. deBrum, Minister for Foreign Aﬀairs of the Republic of
     the Marshall Islands,
  Mr. Phon van den Biesen, Attorney at Law, van den Biesen Kloostra Advo-
     caten, Amsterdam,
  as Co-Agents;
  Ms Deborah Barker-Manase, Chargé d’aﬀaires a.i. and Deputy Permanent
     Representative of the Republic of the Marshall Islands to the
     United Nations, New York,
  as Member of the delegation;
  Ms Laurie B. Ashton, Attorney, Seattle,
  Mr. Nicholas Grief, Professor of Law, University of Kent, member of the
     English Bar,
  Mr. Luigi Condorelli, Professor of International Law, University of Florence,
     Honorary Professor of International Law, University of Geneva,

6

258            nuclear arms and disarmament (judgment)

    Mr. Paolo Palchetti, Professor of International Law, University of Macerata,

    Mr. John Burroughs, New York,
    Ms Christine Chinkin, Emerita Professor of International Law, London
       School of Economics, member of the English Bar,
    Mr. Roger S. Clark, Board of Governors Professor, Rutgers Law School,
       New Jersey,
    as Counsel and Advocates;
    Mr. David Krieger, Santa Barbara,
    Mr. Peter Weiss, New York,
    Mr. Lynn Sarko, Attorney, Seattle,
    as Counsel;
    Ms Amanda Richter, member of the English Bar,
    Ms Sophie Elizabeth Bones, LL.B., LL.M.,
    Mr. J. Dylan van Houcke, LL.B., LL.M., Ph.D. Candidate, Birkbeck, Uni-
       versity of London,
    Mr. Loris Marotti, Ph.D. Candidate, University of Macerata,
    Mr. Lucas Lima, Ph.D. Candidate, University of Macerata,
    Mr. Rob van Riet, London,
    Ms Alison E. Chase, Attorney, Santa Barbara,
    as Assistants;
    Mr. Nick Ritchie, Lecturer in International Security, University of York,

    as Technical Adviser,
    and
    the Republic of India,
    represented by
    Ms Neeru Chadha, Former Additional Secretary and Legal Adviser, Ministry
       of External Aﬀairs of the Republic of India,
    as Agent;
    Mr. Amandeep Singh Gill, Joint Secretary, Ministry of External Aﬀairs of
       the Republic of India,
    as Co-Agent;
    Mr. Harish Salve, Senior Advocate, Supreme Court of India, Barrister,
       Blackstone Chambers, London,
    Mr. Alain Pellet, Emeritus Professor, University Paris Ouest, Nanterre-
       La Défense, Former Chairman, International Law Commission, member
       of the Institut de droit international,
    as Counsel and Advocates;
    H.E. Mr. J. S. Mukul, Ambassador of the Republic of India to the Kingdom
       of the Netherlands,
    Mr. Vishnu Dutt Sharma, Director and Head (Legal and Treaties), Ministry
       of External Aﬀairs of the Republic of India,
    Ms Kajal Bhat, First Secretary (Legal), Embassy of the Republic of India
       (Netherlands),
    as Advisers;
    Ms Chetna Nayantara Rai,

7

259             nuclear arms and disarmament (judgment)

    Mr. Benjamin Samson,
    as Junior Counsel,

    The Court,
    composed as above,
    after deliberation,
    delivers the following Judgment :
  1. On 24 April 2014, the Government of the Republic of the Marshall Islands
(hereinafter the “Marshall Islands” or the “Applicant”) ﬁled in the Registry of
the Court an Application instituting proceedings against the Republic of India
(hereinafter “India” or the “Respondent”), in which it claimed that:
        “13. India has not fulﬁlled its obligation under customary international
      law to pursue in good faith negotiations to cease the nuclear arms race at
      an early date, and instead is taking actions to improve and expand its
      nuclear forces and to maintain them for the indeﬁnite future.

        14. Similarly, India has not fulﬁlled its obligation under customary inter-
      national law to pursue in good faith negotiations leading to nuclear disar-
      mament in all its aspects under strict and eﬀective international control, in
      particular by engaging a course of conduct, the quantitative build-up and
      qualitative improvement of its nuclear forces, contrary to the objective of
      nuclear disarmament.”
   In its Application, the Marshall Islands seeks to found the jurisdiction of the
Court on the declarations made, pursuant to Article 36, paragraph 2, of the Statute
of the Court, by India on 15 September 1974 (deposited with the Secretary-General
of the United Nations on 18 September 1974), and by the Marshall Islands on
15 March 2013 (deposited with the Secretary-General on 24 April 2013).
   2. In accordance with Article 40, paragraph 2, of the Statute, the Registrar
immediately communicated the Application to the Government of India; and,
under paragraph 3 of that Article, he notiﬁed all other States entitled to appear
before the Court of the Application.
   3. Since the Court included upon the Bench no judge of the nationality of the
Marshall Islands, the latter exercised its right under Article 31, paragraph 2, of
the Statute to choose a judge ad hoc to sit in the case: it chose Mr. Moham-
med Bedjaoui.
   4. By a letter dated 6 June 2014, the Ambassador of India to the Kingdom of
the Netherlands indicated, inter alia, that “India . . . considers that the Interna-
tional Court of Justice does not have jurisdiction in the alleged dispute”. By a
letter of 10 June 2014, referring to a meeting due to take place on 11 June 2014
between the President of the Court and the Agents of the Parties to discuss ques-
tions of procedure in the case, pursuant to Article 31 of the Rules of Court, the
Ambassador stated that India “w[ould] not be able to participate in the [said]
meeting”. Consequently, on 11 June 2014, the President met only the represen-
tatives of the Marshall Islands.
   5. By an Order of 16 June 2014, the Court held, pursuant to Article 79, para-
graph 2, of its Rules, that, in the circumstances of the case, it was necessary ﬁrst
of all to resolve the question of its jurisdiction, and that this question should
accordingly be separately determined before any proceedings on the merits; to

8

260            nuclear arms and disarmament (judgment)

that end, it decided that the written pleadings should ﬁrst be addressed to the
said question, and ﬁxed 16 December 2014 and 16 June 2015 as the respective
time-limits for the ﬁling of a Memorial by the Marshall Islands and a
Counter-Memorial by India. The Memorial of the Marshall Islands was ﬁled
within the time-limit thus prescribed.
   6. By a letter dated 1 April 2015, the Government of the United Kingdom of
Great Britain and Northern Ireland, referring to Article 53, paragraph 1, of the
Rules of Court, asked to be furnished with copies of the pleadings and docu-
ments annexed in the case. Having ascertained the views of the Parties pursuant
to that same provision, the Court decided to grant this request. By letters dated
28 April 2015, the Registrar duly communicated that decision to the Govern-
ment of the United Kingdom and to the Parties.
   7. By an Order dated 19 May 2015, the Court, at India’s request and in the
absence of any objection from the Marshall Islands, extended to 16 September
2015 the time-limit for the ﬁling of the Counter-Memorial. That pleading was
ﬁled within the time-limit thus extended.
   8. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
after ascertaining the views of the Parties, decided that copies of the pleadings
and documents annexed would be made accessible to the public on the opening
of the oral proceedings.
   9. Public hearings on the questions of the jurisdiction of the Court and the
admissibility of the Application were held from Monday 7 to Wednesday
16 March 2016, at which the Court heard the oral arguments and replies of :
For the Marshall Islands: H.E. Mr. Tony deBrum,
                          Mr. Phon van den Biesen,
                          Mr. Nicholas Grief,
                          Mr. Luigi Condorelli,
                          Ms Laurie B. Ashton,
                          Mr. John Burroughs,
                          Mr. Paolo Palchetti,
                          Mr. Roger S. Clark,
                          Ms Christine Chinkin.
For India:                Ms Neeru Chadha,
                          Mr. Amandeep Singh Gill,
                          Mr. Harish Salve,
                          Mr. Alain Pellet.

   10. At the hearings, a Member of the Court put questions to the Parties, to
which replies were given in writing, in accordance with Article 61, paragraph 4,
of the Rules of Court. Pursuant to Article 72 of the Rules of Court, each of the
Parties submitted comments on the replies received from the other.

                                        *
   11. In the Application, the following claims were made by the Marshall
Islands:
         “On the basis of the foregoing statement of facts and law, the Republic
      of the Marshall Islands requests the Court
      to adjudge and declare
      (a) that India has violated and continues to violate its international obli-

9

261            nuclear arms and disarmament (judgment)

          gations under customary international law, by failing to pursue in good
          faith and bring to a conclusion negotiations leading to nuclear disar-
          mament in all its aspects under strict and eﬀective international control,
          in particular by engaging a course of conduct, the quantitative build-up
          and qualitative improvement of its nuclear forces, contrary to the objec-
          tive of nuclear disarmament;
      (b) that India has violated and continues to violate its international obli-
          gations under customary international law with respect to cessation of
          the nuclear arms race at an early date, by taking actions to quantita-
          tively build up its nuclear forces, to qualitatively improve them, and to
          maintain them for the indeﬁnite future;
      (c) that India has failed and continues to fail to perform in good faith its
          obligations under customary international law by taking actions to
          quantitatively build up its nuclear forces, to qualitatively improve them,
          and to maintain them for the indeﬁnite future; and
      (d) that India has failed and continues to fail to perform in good faith its
          obligations under customary international law by eﬀectively preventing
          the great majority of non-nuclear-weapon States from fulﬁlling their
          part of the obligations under customary international law and Arti-
          cle VI of the NPT with respect to nuclear disarmament and cessation
          of the nuclear arms race at an early date.

      In addition, the Republic of the Marshall Islands requests the Court
      to order
      India to take all steps necessary to comply with its obligations under cus-
      tomary international law with respect to cessation of the nuclear arms race
      at an early date and nuclear disarmament within one year of the Judgment,
      including the pursuit, by initiation if necessary, of negotiations in good faith
      aimed at the conclusion of a convention on nuclear disarmament in all its
      aspects under strict and eﬀective international control.”


  12. In the written proceedings, the following submissions were presented by
the Parties:
On behalf of the Government of the Marshall Islands,
in the Memorial on the question of the jurisdiction of the Court:
         “In accordance with the Order of the Court of 16 June 2014, this Memo-
      rial is restricted to questions of jurisdiction raised by India. As for the mer-
      its of the case, the Applicant maintains its Submissions, including the
      Remedies requested, as set out in the Application of 24 April 2014. For
      further stages of the procedure the Applicant reserves its right to clarify,
      modify and/or amend these Submissions.
         On the basis of the foregoing statements of facts and law, the Republic
      of the Marshall Islands requests the Court to adjudge and declare that it
      has jurisdiction with respect to the present case.”
On behalf of the Government of India,
in the Counter-Memorial on the question of the jurisdiction of the Court:
        “In view of the above and all the arguments it would develop or supple-

10

262             nuclear arms and disarmament (judgment)

      ment during the Hearings, the Republic of India requests the Court to
      adjudge and declare that it has no jurisdiction with respect to the present
      case.”
  13. In the oral proceedings, the following submissions were presented by the
Parties:
On behalf of the Government of the Marshall Islands,
at the hearing of 14 March 2016:
        “The Marshall Islands respectfully requests the Court:
      (a) to reject the objections to its jurisdiction of the Marshall Islands’ claims,
          as submitted by the Republic of India in its Counter-Memorial of
          16 September 2015;
      (b) to adjudge and declare that the Court has jurisdiction over the claims
          of the Marshall Islands submitted in its Application of 24 April 2014.”
On behalf of the Government of India,
at the hearing of 16 March 2016:
        “The Republic of India respectfully urges the Court to adjudge and
      declare that:
      (a) it lacks jurisdiction over the claims brought against India by the Mar-
          shall Islands in its Application dated 24 April 2014;
      (b) the claims brought against India by the Marshall Islands are inadmis-
          sible.”


                                            *
                                        *       *

                                 I. Introduction

                            A. Historical Background
   14. Since the creation of the United Nations, and in line with its pur-
poses under Article 1 of the Charter, the issue of disarmament has been
central to the Organization’s concerns. In this regard, the Charter gives
three separate bodies a role in international disarmament eﬀorts: the
General Assembly (Art. 11, para. 1), the Security Council (Art. 26) and
the Military Staﬀ Committee (Art. 47, para. 1). The General Assembly
has been active in the ﬁeld of international disarmament generally and
nuclear disarmament in particular. With respect to international disarma-
ment generally, the General Assembly created the ﬁrst United Nations
Disarmament Commission under the Security Council in 1952 (resolu-
tion 502 (VI) of 11 January 1952). In 1978, it held a Special Session on
disarmament, at which it established the current United Nations disarma-
ment mechanisms consisting of: the First Committee of the General
Assembly, the mandate of which was redeﬁned to deal exclusively with
questions of disarmament and related international security questions; a
new Disarmament Commission as a subsidiary organ of the General

11

263          nuclear arms and disarmament (judgment)

Assembly, composed of all Member States of the United Nations (replac-
ing the United Nations Disarmament Commission created in 1952); and
a Committee on Disarmament devoted to negotiations (resolution S-10/2
of 30 June 1978, paras. 117, 118 and 120). The latter was redesignated the
Conference on Disarmament with eﬀect from 1984 (General Assembly
resolution 37/99 K, Part II, of 13 December 1982; Report of the Commit-
tee on Disarmament to the United Nations General Assembly, 1 Septem-
ber 1983, doc. CD/421, para. 21) and now consists of 65 members.



   With respect to nuclear disarmament eﬀorts in particular, it may be
recalled that, in its very ﬁrst resolution, unanimously adopted on 24 Jan-
uary 1946, the General Assembly established a Commission to deal with
“the problems raised by the discovery of atomic energy” (resolution 1 (I)
of 24 January 1946; this Commission was dissolved in 1952 when the ﬁrst
United Nations Disarmament Commission, mentioned above, was estab-
lished). As early as 1954, the General Assembly also called for a conven-
tion on nuclear disarmament (resolution 808 (IX) A of 4 November 1954)
and has repeated this call in many subsequent resolutions. In addition,
the mechanisms set out above, created by the General Assembly in view
of general international disarmament eﬀorts, have also dealt speciﬁcally
with questions of nuclear disarmament.

   15. By resolution 21 of 2 April 1947, the United Nations Secu-
rity Council placed a group of Paciﬁc Islands, including those making up
the present-day Marshall Islands, under the trusteeship system established
by the United Nations Charter, and designated the United States of
America as the Administering Authority. From 1946 to 1958, while under
this trusteeship, the Marshall Islands was the location of repeated nuclear
weapons testing. By resolution 683 of 22 December 1990, the Security
Council terminated the Trusteeship Agreement concerning the Mar-
shall Islands. By General Assembly resolution 46/3 of 17 September 1991,
the Marshall Islands was admitted to membership in the United Nations.

  16. The Respondent gained independence on 15 August 1947. At that
time, it was already a Member of the United Nations (India was one of
the few founding Members of the United Nations which were not yet
sovereign when they joined the Organization; it became a Member on
30 October 1945). India conducted a ﬁrst nuclear test in 1974 and pos-
sesses nuclear weapons.
  17. Following extensive negotiations in the 1960s, in which both
nuclear-weapon States and non-nuclear-weapon States participated, the
Treaty on the Non-Proliferation of Nuclear Weapons (hereinafter “NPT”)
was opened for signature on 1 July 1968. It entered into force on 5 March
1970 and was extended indeﬁnitely in 1995. Review conferences have
been held every ﬁve years since its entry into force, pursuant to Arti-

12

264           nuclear arms and disarmament (judgment)

cle VIII, paragraph 3, of the NPT. One hundred and ninety-one States
have become parties to the NPT; on 10 January 2003, the Democratic
People’s Republic of Korea announced its withdrawal. The Mar-
shall Islands acceded to the NPT on 30 January 1995; India has not
become a party to it.
   18. The NPT seeks to limit the proliferation of nuclear weapons and
provides certain rights and obligations for parties designated as
“nuclear-weapon State Part[ies]” and “non-nuclear-weapon State
Part[ies]” (including, inter alia, the right of all States to develop and use
nuclear energy for peaceful purposes, the obligation of nuclear-weapon
States parties not to transfer nuclear weapons to any recipient, and the
obligation of non-nuclear-weapon States parties not to receive such a
transfer). The Preamble to the NPT also declares the intention of the par-
ties “to achieve at the earliest possible date the cessation of the nuclear
arms race and to undertake eﬀective measures in the direction of nuclear
disarmament”. In this connection, Article VI of the NPT provides:



         “Each of the Parties to the Treaty undertakes to pursue negotia-
      tions in good faith on eﬀective measures relating to cessation of the
      nuclear arms race at an early date and to nuclear disarmament, and
      on a treaty on general and complete disarmament under strict and
      eﬀective international control.”
For the purposes of the NPT, a “nuclear-weapon State is one which has
manufactured and exploded a nuclear weapon or other nuclear explosive
device prior to 1 January 1967” (Art. IX.3). There are ﬁve nuclear-weapon
States under the NPT: China, France, the Russian Federation, the United
Kingdom and the United States of America. In addition to India —
which, as noted above (see para. 17), is not party to the NPT — certain
other States possess, or are believed to possess, nuclear weapons.

   19. By resolution 49/75 K of 15 December 1994, the General Assembly
requested the International Court of Justice to give an advisory opinion
on whether the threat or use of nuclear weapons is permitted in any cir-
cumstance under international law. In the reasoning of its Advisory
Opinion of 8 July 1996, the Court appreciated “the full importance of the
recognition by Article VI of the [NPT] of an obligation to negotiate in
good faith a nuclear disarmament” (Legality of the Threat or Use of
Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I), p. 263,
para. 99). It added that this obligation went “beyond . . . a mere obliga-
tion of conduct” and was an “obligation to achieve a precise result —
nuclear disarmament in all its aspects — by adopting a particular course
of conduct, namely, the pursuit of negotiations on the matter in good
faith” (ibid., p. 264, para. 99). The Court stated that “[t]his twofold obli-
gation to pursue and to conclude negotiations formally concerns [all]

13

265           nuclear arms and disarmament (judgment)

States parties to the [NPT], or, in other words, the vast majority of the
international community”, adding that “any realistic search for general
and complete disarmament, especially nuclear disarmament, necessitates
the co-operation of all States” (I.C.J. Reports 1996 (I), p. 264, para. 100).
In the conclusions of the Advisory Opinion, the Court unanimously
declared that “[t]here exists an obligation to pursue in good faith and
bring to a conclusion negotiations leading to nuclear disarmament in all
its aspects under strict and eﬀective international control” (ibid., p. 267,
para. 105 (2) F).

  20. In its resolution 51/45 M of 10 December 1996, the General Assem-
bly “[u]nderline[d] the unanimous conclusion of the Court that there
exists an obligation to pursue in good faith and bring to a conclusion
negotiations leading to nuclear disarmament in all its aspects under strict
and eﬀective international control” and
      “[c]all[ed] upon all States to fulﬁl that obligation immediately by com-
      mencing multilateral negotiations in 1997 leading to an early conclu-
      sion of a nuclear-weapons convention prohibiting the development,
      production, testing, deployment, stockpiling, transfer, threat or use
      of nuclear weapons and providing for their elimination”.

The General Assembly has passed a similar resolution on the follow-up to
the Court’s Advisory Opinion every year since then. It has also passed
numerous other resolutions encouraging nuclear disarmament.


                  B. Proceedings Brought before the Court
   21. On 24 April 2014, the Marshall Islands ﬁled, in addition to the
present Application (see paragraph 1 above), separate applications
against the eight other States which, according to the Marshall Islands,
possess nuclear weapons (China, the Democratic People’s Republic of
Korea, France, Israel, Pakistan, the Russian Federation, the United
Kingdom of Great Britain and Northern Ireland and the United States of
America), also alleging a failure to fulﬁl obligations concerning negotia-
tions relating to the cessation of the nuclear arms race at an early date
and to nuclear disarmament. The cases against India, Pakistan and the
United Kingdom of Great Britain and Northern Ireland were entered in
the Court’s General List, as the Applicant had invoked these States’ dec-
larations recognizing the compulsory jurisdiction of the Court (pursuant
to Article 36, paragraph 2, of the Statute of the Court) as a basis for
jurisdiction. In the applications against China, the Democratic People’s
Republic of Korea, France, Israel, the Russian Federation and the United
States of America, the Marshall Islands invited these States to accept the
jurisdiction of the Court, as contemplated in Article 38, paragraph 5, of
the Rules of Court, for the purposes of the case. None of these States has

14

266           nuclear arms and disarmament (judgment)

done so. Accordingly, these applications were not entered in the Court’s
General List.
   22. In its letter dated 6 June 2014 (see paragraph 4 above), its
Counter-Memorial and at the hearings, India raised several objections
to the jurisdiction of the Court or the admissibility of the Application
in the present case.
   First, it argued that the Applicant has failed to show that there was, at
the time of the ﬁling of the Application, a legal dispute between the Par-
ties with respect to an alleged failure to pursue negotiations in good faith
towards the cessation of the nuclear arms race at an early date and nuclear
disarmament.
   Secondly, India maintained that the Court should declare that it lacks
jurisdiction in this case, on account of the absence from the proceedings
of “indispensable parties”, in particular the other States possessing
nuclear weapons.
   Thirdly, India submitted that the Court’s jurisdiction is precluded by a
number of reservations in its declaration under Article 36, paragraph 2,
of the Statute of the Court.
   Finally, India asserted that, even if the Court were to ﬁnd that it had
jurisdiction, it should decline to exercise this jurisdiction on the basis that
a Judgment on the merits in the present case would serve no legitimate
purpose and have no practical consequence.
   23. In its Memorial and its ﬁnal submissions presented during the oral
proceedings, the Marshall Islands requested the Court to reject the objec-
tions of India in their entirety and to ﬁnd that it has jurisdiction in the
present case (see paragraphs 12 and 13 above).
   24. The Court will ﬁrst consider the objection based on the absence of
a dispute.

                                        *
                                    *       *


        II. The Objection Based on the Absence of a Dispute

   25. The Marshall Islands contends that there exists a legal dispute
between itself and India regarding the latter’s compliance with what the
Applicant maintains is a customary law obligation to pursue in good
faith, and to bring to a conclusion, negotiations leading to nuclear disar-
mament in all its aspects under strict and eﬀective international control,
as well as a customary law obligation concerning the cessation of the
nuclear arms race at an early date.

  26. The Marshall Islands argues that the statements and conduct of
the Parties before and after the ﬁling of the Application demonstrate the
existence of such a dispute. It recalls that, prior to seising the Court on
24 April 2014, it had called on nuclear-weapon States to abide by their

15

267           nuclear arms and disarmament (judgment)

obligation to negotiate towards nuclear disarmament. The Marshall
Islands refers in particular to two statements. The ﬁrst one was made on
26 September at the High-Level Meeting of the General Assembly on
Nuclear Disarmament, when its Minister for Foreign Aﬀairs “urge[d] all
nuclear weapons states to intensify eﬀorts to address their responsibilities
in moving towards an eﬀective and secure disarmament”. The second one
was made by its representative at Nayarit, Mexico, on 13 February 2014,
in the context of the Second Conference on the Humanitarian Impact of
Nuclear Weapons. This second statement, which the Marshall Islands
regards as clearly demonstrating the content of its claim against all States
possessing nuclear arsenals, reads as follows:

         “[T]he Marshall Islands is convinced that multilateral negotiations
      on achieving and sustaining a world free of nuclear weapons are long
      overdue. Indeed we believe that States possessing nuclear arsenals are
      failing to fulﬁl their legal obligations in this regard. Immediate com-
      mencement and conclusion of such negotiations is required by legal
      obligation of nuclear disarmament resting upon each and every State
      under Article VI of the Non-Proliferation Treaty and customary
      international law.”

The Applicant maintains that, by this public statement, made in the con-
text of an international conference in which India participated, the latter
“was made aware that the [Marshall Islands] believed that its failure to
seriously engage in multilateral negotiations amounted to a breach of its
international obligations under customary international law”. In its view,
this statement, as well as the overall position it has taken over recent
years on the issue of nuclear disarmament, is clear evidence that the Mar-
shall Islands had raised a dispute “with each and every one of the States
possessing nuclear weapons, including with India”.

  27. The Marshall Islands adds that India explicitly denies that it is
bound by the obligations cited by the Marshall Islands in the current pro-
ceedings. In this connection, the Marshall Islands submits that, according
to the Court’s established case law, while the “dispute must in principle
exist at the time the Application is submitted”, it may also be evidenced by
the positions of the parties before the Court (e.g., Certain Property (Liech-
tenstein v. Germany), Preliminary Objections, Judgment, I.C.J. Reports
2005, p. 19, para. 25; Land and Maritime Boundary between Cameroon and
Nigeria (Cameroon v. Nigeria), Preliminary Objections, Judgment,
I.C.J. Reports 1998, p. 317, para. 93; Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), pp. 614-615, para. 29). The Marshall Islands considers that, by
expressing such disagreement with the Applicant before the Court, India
has conﬁrmed the existence of a legal dispute between the two States.

16

268          nuclear arms and disarmament (judgment)

   28. The Marshall Islands further contends that India, by its conduct,
has opposed the claims made against it. In particular, the Applicant
maintains that, while the Respondent has “frequently” reaﬃrmed in pub-
lic statements its commitment to nuclear disarmament, it has in fact
engaged in a course of conduct consisting of the “quantitative build-up”
and the “qualitative improvement” of its nuclear arsenal.
   29. The Marshall Islands rejects the existence of any rule or principle
of international law that requires an attempt to initiate negotiations or
their exhaustion before seising the Court. It argues that Article 43, para-
graph 1, of the International Law Commission’s Articles on the Respon-
sibility of States for Internationally Wrongful Acts (hereinafter “ILC
Articles on State Responsibility”), according to which “[a]n injured State
which invokes the responsibility of another State shall give notice of its
claim to that State”, does not establish a condition for admissibility or
jurisdiction with respect to cases brought before an international court or
tribunal. In support of that argument, the Marshall Islands invokes the
ILC’s Commentary to Article 44, which indicates that the ILC Articles on
State Responsibility “are not concerned with questions of the jurisdiction
of international courts and tribunals, or in general with the conditions for
the admissibility of cases”. It further adds that “there is nothing to pre-
vent the notice of claim by the injured State being given not prior to seis-
ing the Court, but precisely by seising it”.

                                     *
   30. India, for its part, contends that the Applicant has failed to show
that, at the time of the ﬁling of the Application, there was a legal dispute
between the Parties with respect to an alleged failure to pursue negotia-
tions in good faith towards nuclear disarmament. In fact, according to
the Respondent, such a dispute does not exist at present. India asserts
that it has been a “strong supporter” of nuclear disarmament and that the
Applicant never sought to engage in bilateral exchanges with a view to
settling the alleged dispute before seising the Court. India argues that,
since its accession to independence, it has always actively championed
global nuclear disarmament. It recalls that the resolutions adopted by the
General Assembly on India’s own initiative, or with its support, give
expression to its desire to work with other Member States of the United
Nations to achieve the goal of nuclear disarmament. Furthermore, it
claims to be the only State possessing nuclear weapons to have consis-
tently voted in favour of the series of General Assembly resolutions enti-
tled “Follow-up to the advisory opinion of the International Court of
Justice on the legality of the threat or use of nuclear weapons”, which call
upon all States to commence multilateral negotiations leading to nuclear
disarmament. India notes in this regard that “[i]t is revealing that for ten
years (2003-2012) prior to the [Marshall Islands] contemplating this
recourse to the ICJ . . . the [Marshall Islands] voted against the reso-
lution or abstained nine times and voted in favour only once”. India

17

269           nuclear arms and disarmament (judgment)

observes that only more recently have both States voted in favour of rel-
evant General Assembly resolutions. This was the case, for example, with
resolution 68/32 of 5 December 2013, entitled “Follow-up to the 2013
High-Level Meeting of the General Assembly on Nuclear Disarmament”.


   31. India further avers that the statement made on behalf of the Mar-
shall Islands at the Second Conference on the Humanitarian Impact of
Nuclear Weapons held in Nayarit on 13 February 2014 (see paragraph 26
above) does not provide a suﬃcient basis for establishing that there was
an opposition of views between the Parties prior to the ﬁling of the Appli-
cation. In this respect, India notes that the statements made by the two
Parties at that conference show that their positions on the issue of nuclear
disarmament converged. In particular, India expressed its support for
nuclear disarmament and reiterated its commitment to the complete elim-
ination of nuclear weapons in a “time-bound, universal, non-discrimina-
tory, phased and veriﬁable manner”. In India’s view, this statement is
consistent with the line of conduct it has followed since it became inde-
pendent.
   32. In addition, India asserts that the Marshall Islands never brought
its claim to the attention of the Respondent, or invoked India’s responsi-
bility, before it ﬁled its Application, and that it did not seek to enter into
prior bilateral negotiations with any of the nine States against which it
sought to bring proceedings before the Court. While India acknowledges
that the exhaustion of prior negotiations is not a prerequisite for seising
the Court, it argues that before ﬁling its Application, the Marshall Islands
should at least have initiated negotiations or consultations in order to
deﬁne the subject-matter of the dispute, and that its failure to do so is
evidence of the absence of any dispute. India relies on the Judgment in
the case of Mavrommatis Palestine Concessions in this regard (Judg-
ment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 15), as well as on Arti-
cle 43 of the ILC Articles on State Responsibility. In addition, India
does not accept that a State can give notice of its claim through the insti-
tution of proceedings before the Court.

                                    * *
   33. Under Article 38 of the Statute, the function of the Court is to
decide in accordance with international law disputes that States submit to
it. Under Article 36, paragraph 2, of the Statute, the Court has jurisdic-
tion in all “legal disputes” that may arise between States parties to the
Statute having made a declaration in accordance with that provision. The
existence of a dispute between the Parties is thus a condition of the
Court’s jurisdiction.
   34. According to the established case law of the Court, a dispute is “a
disagreement on a point of law or fact, a conﬂict of legal views or of
interests” between parties (Mavrommatis Palestine Concessions, Judgment

18

270          nuclear arms and disarmament (judgment)

No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11). In order for a dispute to
exist, “[i]t must be shown that the claim of one party is positively opposed
by the other” (South West Africa (Ethiopia v. South Africa; Liberia v.
South Africa), Preliminary Objections, Judgment, I.C.J. Reports 1962,
p. 328). The two sides must “‘hold clearly opposite views concerning the
question of the performance or non-performance of certain’ international
obligations” (Alleged Violations of Sovereign Rights and Maritime Spaces
in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,
Judgment, I.C.J. Reports 2016 (I), p. 26, para. 50, citing Interpretation of
Peace Treaties with Bulgaria, Hungary and Romania, First Phase, Advi-
sory Opinion, I.C.J. Reports 1950, p. 74).

   35. The Court’s determination of the existence of a dispute is a matter
of substance, and not a question of form or procedure (cf. Application of
the International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30; Interpretation of Judg-
ments Nos. 7 and 8 (Factory at Chorzów) [Germany v. Poland], Judgment
No. 11, 1927, P.C.I.J., Series A, No. 13, pp. 10-11). Prior negotiations are
not required where the Court has been seised on the basis of declarations
made pursuant to Article 36, paragraph 2, of its Statute, unless one of the
relevant declarations so provides (Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
Judgment, I.C.J. Reports 1998, p. 322, para. 109). Moreover, “although a
formal diplomatic protest may be an important step to bring a claim of
one party to the attention of the other, such a formal protest is not a
necessary condition” for the existence of a dispute (Alleged Violations of
Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
p. 32, para. 72). Similarly, notice of an intention to ﬁle a case is not
required as a condition for the seisin of the Court (Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1998, p. 297, para. 39).

   36. Whether a dispute exists is a matter for objective determination by
the Court which must turn on an examination of the facts (Alleged Viola-
tions of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nica-
ragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
2016 (I), p. 26, para. 50). For that purpose, the Court takes into account
in particular any statements or documents exchanged between the parties
(Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
Senegal), Judgment, I.C.J. Reports 2012 (II), pp. 443-445, paras. 50-55),
as well as any exchanges made in multilateral settings (Application of
the International Convention on the Elimination of All Forms of Racial
Discrimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 94, para. 51, p. 95, para. 53). In
so doing, it pays special attention to “the author of the statement or

19

271            nuclear arms and disarmament (judgment)

document, their intended or actual addressee, and their content” (I.C.J.
Reports 2011 (I), p. 100, para. 63).
  37. The conduct of the parties may also be relevant, especially when
there have been no diplomatic exchanges (Alleged Violations of Sovereign
Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colom-
bia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), pp. 32-33,
paras. 71 and 73). As the Court has aﬃrmed,
      “a disagreement on a point of law or fact, a conﬂict of legal views or
      interests, or the positive opposition of the claim of one party by the
      other need not necessarily be stated expressis verbis . . . [T]he position
      or the attitude of a party can be established by inference, whatever
      the professed view of that party.” (Land and Maritime Boundary
      between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
      Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89.)

In particular, the Court has previously held that “the existence of a dis-
pute may be inferred from the failure of a State to respond to a claim in
circumstances where a response is called for” (Application of the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 84, para. 30, citing Land and Maritime Bound-
ary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89).
   38. The evidence must show that the parties “hold clearly opposite
views” with respect to the issue brought before the Court (see para-
graph 34 above). As reﬂected in previous decisions of the Court in which
the existence of a dispute was under consideration, a dispute exists when
it is demonstrated, on the basis of the evidence, that the respondent was
aware, or could not have been unaware, that its views were “positively
opposed” by the applicant (Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2016 (I), p. 32, para. 73; Appli-
cation of the International Convention on the Elimination of All Forms of
Racial Discrimination (Georgia v. Russian Federation), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2011 (I), p. 99, para. 61, pp. 109-110,
para. 87, p. 117, para. 104).

   39. In principle, the date for determining the existence of a dispute is
the date on which the application is submitted to the Court (Alleged Vio-
lations of Sovereign Rights and Maritime Spaces in the Caribbean Sea
(Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
2016 (I), p. 27 para. 52; Application of the International Convention on the
Elimination of All Forms of Racial Discrimination (Georgia v. Russian
Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
p. 85, para. 30). Indeed, when it is stated in Article 38, paragraph 1, of the
Court’s Statute that the Court’s function is “to decide in accordance with

20

272           nuclear arms and disarmament (judgment)

international law such disputes as are submitted to it”, this relates to dis-
putes existing at the time of their submission.
   40. Conduct subsequent to the application (or the application itself) may
be relevant for various purposes, in particular to conﬁrm the existence of a
dispute (East Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995,
p. 100, para. 22 and p. 104, para. 32), to clarify its subject-matter (Obliga-
tion to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary
Objection, Judgment, I.C.J. Reports 2015 (II), p. 602, para. 26) or to deter-
mine whether the dispute has disappeared as of the time when the Court
makes its decision (Nuclear Tests (Australia v. France), Judgment,
I.C.J. Reports 1974, pp. 270-271, para. 55; Nuclear Tests (New Zealand v.
France), Judgment, I.C.J. Reports 1974, p. 476, para. 58).
   However, neither the application nor the parties’ subsequent conduct
and statements made during the judicial proceedings can enable the Court
to ﬁnd that the condition of the existence of a dispute has been fulﬁlled in
the same proceedings (Questions relating to the Obligation to Prosecute or
Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II),
pp. 444-445, paras. 53-55). If the Court had jurisdiction with regard to
disputes resulting from exchanges in the proceedings before it, a respon-
dent would be deprived of the opportunity to react before the institution
of proceedings to the claim made against its own conduct. Furthermore,
the rule that the dispute must in principle exist prior to the ﬁling of the
application would be subverted.

                                    * *
   41. The Court notes that the Marshall Islands, by virtue of the suﬀer-
ing which its people endured as a result of it being used as a site for exten-
sive nuclear testing programs, has special reasons for concern about
nuclear disarmament (see paragraph 15 above). But that fact does not
remove the need to establish that the conditions for the Court’s jurisdic-
tion are met. While it is a legal matter for the Court to determine whether
it has jurisdiction, it remains for the Applicant to demonstrate the facts
underlying its case that a dispute exists (Border and Transborder Armed
Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1988, p. 75, para. 16).

  42. As noted above at paragraph 32, India relies on the fact that the
Marshall Islands did not commence negotiations or give notice to it of
the claim that is the subject of the Application to support its contention
that there is no dispute between the Parties. India refers to Article 43 of
the ILC Articles on State Responsibility, which requires an injured State
to “give notice of its claim” to the allegedly responsible State. Article 48,
paragraph 3, applies that requirement mutatis mutandis to a State other
than an injured State which invokes responsibility. However, the Court
notes that the ILC’s commentary speciﬁes that the Articles “are not
concerned with questions of the jurisdiction of international courts and

21

273           nuclear arms and disarmament (judgment)

tribunals, or in general with the conditions for the admissibility of cases
brought before such courts or tribunals” (see ILC Commentary on the
Draft Articles on the Responsibility of States for Internationally Wrong-
ful Acts, Report of the International Law Commission, United Nations
doc. A/56/10, 2001, paragraph 1 of the Commentary on Article 44,
pp. 120-121). Moreover, the Court has rejected the view that notice or
prior negotiations are required where it has been seised on the basis of
declarations made pursuant to Article 36, paragraph 2, of the Statute,
unless one of those declarations so provides. The Court’s jurisprudence
treats the question of the existence of a dispute as a jurisdictional one that
turns on whether there is, in substance, a dispute, not on what form that
dispute takes or whether the respondent has been notiﬁed (see para-
graph 35 above).

  43. The Marshall Islands seeks to demonstrate that it had a dispute
with India in essentially three ways. First, it refers to its own statements,
as formulated in multilateral fora. Secondly, it argues that the very ﬁling
of the Application, as well as the positions expressed by the Parties in the
current proceedings, show the existence of a dispute between the Parties.
Thirdly, it relies on India’s conduct both before and after the ﬁling of the
Application. In reply to the Respondent’s argument that it abstained
or voted against a number of General Assembly resolutions on nuclear
disarmament supported by India, the Marshall Islands submits that it
has voted in favour of such resolutions since 2013 and that it is fully
committed to using its voice in the General Assembly to achieve nuclear
disarmament.


   44. The Marshall Islands does not refer to any bilateral diplomatic
exchanges or oﬃcial communications between it and India, or to any
bilateral consultations or negotiations that have taken place, concerning
the breach of India’s obligations alleged in the Application. This is so
despite the fact that there have been bilateral meetings and exchanges on
other matters between the two States in recent years.
   45. The Marshall Islands refers to two statements made in multilateral
fora before the date of the ﬁling of its Application which, in its view, suf-
ﬁce to establish the existence of a dispute. As the Court has already
explained, the opposition of the Parties’ views could also be demonstrated
by exchanges made in multilateral settings (see paragraph 36 above). In
such a setting, however, the Court must give particular attention, inter
alia, to the content of a party’s statement and to the identity of the
intended addressees, in order to determine whether that statement,
together with any reaction thereto, show that the parties before it held
“clearly opposite views” (see paragraphs 34 and 36 above). The question
in this case is therefore whether the statements invoked by the Marshall
Islands are suﬃcient to demonstrate the existence of such opposition.


22

274          nuclear arms and disarmament (judgment)

   46. The Marshall Islands relies on the statement made at the High-Level
Meeting of the General Assembly on Nuclear Disarmament, on 26 Sep-
tember 2013 by its Minister for Foreign Aﬀairs, “urg[ing] all nuclear
weapons states to intensify eﬀorts to address their responsibilities in mov-
ing towards an eﬀective and secure disarmament”. However, this state-
ment is formulated in hortatory terms and cannot be understood as an
allegation that India (or any other nuclear power) was in breach of any of
its legal obligations. It does not mention the obligation to negotiate, nor
does it say that the nuclear-weapon States are failing to meet their obliga-
tions in this regard. It suggests that they are making “eﬀorts” to address
their responsibilities, and calls for an intensiﬁcation of those eﬀorts,
rather than deploring a failure to act. Moreover, a statement can give rise
to a dispute only if it refers to the subject-matter of a claim “with suﬃ-
cient clarity to enable the State against which [that] claim is made to iden-
tify that there is, or may be, a dispute with regard to that subject-matter”
(Application of the International Convention on the Elimination of All
Forms of Racial Discrimination (Georgia v. Russian Federation), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2011 (I), p. 85, para. 30). While
the Court reached that conclusion in the context of a compromissory
clause, the same reasoning applies to a dispute over a customary interna-
tional law obligation regardless of the underlying jurisdictional basis
alleged, since the Court made clear that it was dealing with the require-
ments of a dispute in general (ibid., p. 84, para. 29). The 2013 statement
relied upon by the Marshall Islands does not meet these requirements.



   47. The statement made by the Marshall Islands at the Nayarit confer-
ence on 13 February 2014 (see paragraph 26 above) goes further than the
2013 statement, in that it contains a sentence asserting that “States pos-
sessing nuclear arsenals are failing to fulﬁl their legal obligations” under
Article VI of the NPT and customary international law. India was present
at the Nayarit conference. However, the subject of the conference was not
speciﬁcally the question of negotiations with a view to nuclear disarma-
ment, but the broader question of the humanitarian impact of nuclear
weapons, and while this statement contains a general criticism of the con-
duct of all nuclear-weapon States, it does not specify the conduct of India
that gave rise to the alleged breach. Such a speciﬁcation would have been
particularly necessary if, as the Marshall Islands contends, the Nayarit
statement was aimed at invoking the international responsibility of the
Respondent on the grounds of a course of conduct which had remained
unchanged for many years. Given its very general content and the context
in which it was made, that statement did not call for a speciﬁc reaction by
India. Accordingly, no opposition of views can be inferred from the
absence of any such reaction. The Nayarit statement is insuﬃcient to
bring into existence, between the Marshall Islands and India, a speciﬁc
dispute as to the existence or scope of the asserted customary interna-

23

275          nuclear arms and disarmament (judgment)

tional law obligations to pursue in good faith, and to bring to a conclu-
sion, negotiations leading to nuclear disarmament in all its aspects under
strict and eﬀective international control, as well as to cease the nuclear
arms race at an early date, or as to India’s compliance with any such
obligations.

   48. In all the circumstances, on the basis of those statements — whether
taken individually or together — it cannot be said that India was aware,
or could not have been unaware, that the Marshall Islands was making
an allegation that India was in breach of its obligations.
   49. Secondly, the Marshall Islands argues that the very ﬁling of the
Application could suﬃce to establish the existence of a dispute: “there is
nothing to prevent the notice of claim by the injured State being given not
prior to seising the Court, but precisely by seising it”. It also points to
other statements made in the course of the proceedings by both Parties as
evidence of their opposition of views.
   50. The Marshall Islands relies on three cases in support of its conten-
tion that the statements made by the Parties during the proceedings may
serve to evidence the existence of a dispute (see paragraph 27 above).
However, these cases do not support this contention. In the case concern-
ing Certain Property, the existence of a dispute was clearly referenced by
bilateral exchanges between the parties prior to the date of the applica-
tion (Certain Property (Liechtenstein v. Germany), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2005, p. 19, para. 25). The reference to
subsequent materials in the Cameroon v. Nigeria case related to the scope
of the dispute, not to its existence (Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
Judgment, I.C.J. Reports 1998, p. 317, para. 93). Moreover, while it is
true that the Court did not explicitly reference any evidence before the
ﬁling of the application demonstrating the existence of a dispute in its
Judgment in the case concerning the Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), in the particular context of that case, which
involved an ongoing armed conﬂict, the prior conduct of the parties was
suﬃcient to establish the existence of a dispute (Preliminary Objections,
Judgment, I.C.J. Reports 1996 (II), p. 614, paras. 27-29). Instead, the
issues the Court focused on were not the date when the dispute arose but
the proper subject-matter of that dispute, whether it fell within the scope
of the relevant compromissory clause, and whether it “persist[ed]” at the
date of the Court’s decision. As stated above, although statements made
or claims advanced in or even subsequently to the application may be
relevant for various purposes — notably in clarifying the scope of the
dispute submitted — they cannot create a dispute de novo, one that does
not already exist (see paragraph 40 above).

  51. Thirdly, the Marshall Islands argues that, irrespective of verbal
support for negotiations on nuclear disarmament on the part of India, its

24

276          nuclear arms and disarmament (judgment)

actual conduct in maintaining and upgrading its nuclear arsenal, and in
failing to co-operate with certain diplomatic initiatives, allows the Court
to infer the existence of a dispute as to the scope of and compliance with
its obligations, even if such a dispute had not, prior to the Application,
been articulated in legal terms by the Marshall Islands.

   52. The Court recalls that the question whether there is a dispute in a
particular contentious case turns on the evidence of opposition of views
(see paragraphs 34, 36 and 37 above). In this regard, the conduct of a
respondent can contribute to a ﬁnding by the Court that the views of the
parties are in opposition (see paragraph 37 above). However, as the Court
has previously concluded (see paragraphs 46-48 above), in the present
case neither of the statements that were made in a multilateral context by
the Marshall Islands oﬀered any particulars regarding India’s conduct.
On the basis of such statements, it cannot be said that India was aware,
or could not have been unaware, that the Marshall Islands was making
an allegation that India was in breach of its obligations. In this context,
the conduct of India does not provide a basis for ﬁnding a dispute between
the two States before the Court.

   53. Finally, regarding India’s argument based on the Parties’ voting
records on General Assembly resolutions on nuclear disarmament (see
paragraph 30 above), the Court notes that considerable care is required
before inferring from votes cast on resolutions before political organs
such as the General Assembly conclusions as to the existence or not of a
legal dispute on some issue covered by a resolution. The wording of a
resolution, and votes or patterns of voting on resolutions of the same
subject-matter, may constitute relevant evidence of the existence of a dis-
pute in some circumstances, particularly where statements were made by
way of explanation of vote. However, some resolutions contain a large
number of diﬀerent propositions; a State’s vote on such resolutions can-
not by itself be taken as indicative of the position of that State on each
and every proposition within that resolution, let alone of the existence of
a legal dispute between that State and another State regarding one of
those propositions.


                                   *   *
  54. The Court therefore concludes that the ﬁrst objection made by
India must be upheld. It follows that the Court does not have jurisdiction
under Article 36, paragraph 2, of its Statute.
  55. Consequently, it is not necessary for the Court to deal with the
other objections raised by India. The questions of the existence of and
extent of customary international law obligations in the ﬁeld of nuclear
disarmament, and India’s compliance with such obligations, pertain to
the merits. But the Court has found that no dispute existed between the

25

277          nuclear arms and disarmament (judgment)

Parties prior to the ﬁling of the Application, and consequently it lacks
jurisdiction to consider these questions.

                                      *
                                  *       *

  56. For these reasons,
  The Court,
  (1) By nine votes to seven,
  Upholds the objection to jurisdiction raised by India, based on the
absence of a dispute between the Parties;
  in favour: President Abraham; Vice-President Yusuf; Judges Owada,
    Greenwood, Xue, Donoghue, Gaja, Bhandari, Gevorgian;
  against: Judges Tomka, Bennouna, Cançado Trindade, Sebutinde, Robinson,
    Crawford; Judge ad hoc Bedjaoui;
  (2) By ten votes to six,
  Finds that it cannot proceed to the merits of the case.
  in favour: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
     Greenwood, Xue, Donoghue, Gaja, Bhandari, Gevorgian;
  against: Judges Bennouna, Cançado Trindade, Sebutinde, Robinson,
     Crawford; Judge ad hoc Bedjaoui.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ﬁfth day of October, two thousand and
sixteen, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
the Marshall Islands and the Government of the Republic of India,
respectively.

                                              (Signed) Ronny Abraham,
                                                          President.
                                              (Signed) Philippe Couvreur,
                                                            Registrar.




  President Abraham and Vice-President Yusuf append declarations to
the Judgment of the Court; Judges Owada and Tomka append separate
opinions to the Judgment of the Court; Judges Bennouna and Cançado
Trindade append dissenting opinions to the Judgment of the Court;
Judges Xue, Donoghue and Gaja append declarations to the Judgment
of the Court; Judges Sebutinde and Bhandari append separate opinions

26

278         nuclear arms and disarmament (judgment)

to the Judgment of the Court; Judges Robinson and Crawford append
dissenting opinions to the Judgment of the Court; Judge ad hoc Bedjaoui
appends a dissenting opinion to the Judgment of the Court.


                                                    (Initialled) R.A.
                                                   (Initialled) Ph.C.




27

